The plaintiffs’ petition for certification for appeal from the Appellate Court, 80 Conn. App. 697 (AC 23556), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the named plaintiff did not fall within the ‘imminent harm to an identifiable person’ exception to qualified immunity of a municipal employee?”
*902Decided February 18, 2004
The Supreme Court docket number is SC 17134.
Lori Welch-Rubin and David Johnson, in support of the petition.
Jay T. DonFrancisco, in opposition.